DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/25/2022 has been placed of record in the file.
Claims 1, 8-10, and 15 have been amended.
Claims 1-20 are pending.
The applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the following new grounds of rejection.
The IDS filed 9/9/2022 and the IDS filed 9/15/2022 have been considered.

Response to Amendment
Claims have been amended to further define the use of the access key.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state that the access key provides controlled access to the debug log based on a security policy associated with the second computing device, or the like.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the following new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (U.S. Patent Application Publication Number 2021/0209201), hereinafter referred to as Ge, in view of Lisanke et al. (U.S. Patent Application Publication Number 2005/0149750), hereinafter referred to as Lisanke.
Ge disclosed techniques for protecting files using hardware enclaves.  In an analogous art, Lisanke disclosed techniques for processing operating information in a protected environment.  Both systems are directed toward processing data in a protected environment.
Regarding claim 1, Ge discloses a method comprising: receiving, by a first computing device, from a second computing device, an encrypted file (paragraph 87, provides file with encrypted code for distribution); running, within a trusted execution environment of the first computing device, a log access application (paragraph 91, loads startup code into hardware enclave); sending, to the second computing device, a request for access to the encrypted file by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application (paragraph 91, provides hash of information to authentication server); receiving, from the second computing device, an access key (paragraph 103, provides decryption key); and accessing the encrypted file using the access key, wherein the access key provides controlled access to the encrypted file based on a security policy associated with the second computing device (paragraph 104, decrypts code, and paragraph 103, hash must be verified).
Ge does not explicitly state the encrypted file comprising a debug log.  However, accessing an encrypted debug log was well known in the art as evidenced by Lisanke.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ge by adding the ability for the encrypted file comprising a debug log as provided by Lisanke (see paragraph 18, trace log).  One of ordinary skill in the art would have recognized the benefit that using trace logs in this way would assist in the analysis of software while still protecting content and rights (see Lisanke, paragraph 5).
Regarding claim 2, the combination of Ge and Lisanke discloses wherein the validation measurement comprises a cryptographic hash of executable code of the log access application (Ge, paragraph 86, hash of code).
Regarding claim 3, the combination of Ge and Lisanke discloses providing, to the second computing device, a record of access to the debug log by the log access application (Lisanke, paragraph 51, report results).
Regarding claim 6, the combination of Ge and Lisanke discloses analyzing the debug log; and providing, to the second computing device, an output generated by the log access application in view of analyzing the debug log (Lisanke, paragraph 51, do probability analysis and report results).
Regarding claim 7, the combination of Ge and Lisanke discloses wherein the encrypted file comprises the log access application (Ge, paragraph 89, executable code).
Regarding claim 8, Ge discloses a system comprising: a memory; and a processing device operatively couple to the memory to: receive, from a computing device, an encrypted file (paragraph 87, provides file with encrypted code for distribution); run, within a trusted execution environment, a log access application (paragraph 91, loads startup code into hardware enclave); send, to the computing device, a first request for access to a first type of data associated with the encrypted file, wherein the first request comprises a first validation measurement generated by the trusted execution environment with respect to the log access application (paragraph 91, provides hash of information to authentication server); receive, from the computing device, a first access key, wherein the first access key provides controlled access to the encrypted file based on a security policy associated with the computing device (paragraph 103, provides decryption key, and hash must be verified); and access a first portion of the encrypted file using the first access key, wherein the first portion of the encrypted file represents the first type of data (paragraph 104, decrypts code).
Ge does not explicitly state the encrypted file comprising a debug log.  However, accessing an encrypted debug log was well known in the art as evidenced by Lisanke.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ge by adding the ability for the encrypted file comprising a debug log as provided by Lisanke (see paragraph 18, trace log).  One of ordinary skill in the art would have recognized the benefit that using trace logs in this way would assist in the analysis of software while still protecting content and rights (see Lisanke, paragraph 5).
Regarding claim 10, the combination of Ge and Lisanke discloses wherein the first validation measurement comprises a cryptographic hash of executable code of the log access application (Ge, paragraph 86, hash of code).
Regarding claim 15, Ge discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: receiving, from a computing device, an encrypted file (paragraph 87, provides file with encrypted code for distribution); running, within a trusted execution environment of the computing device, a log access application (paragraph 91, loads startup code into hardware enclave); sending, to the computing device, a request for access to the encrypted file by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application (paragraph 91, provides hash of information to authentication server); receiving, from the computing device, an access key (paragraph 103, provides decryption key); and accessing the encrypted file using the access key, wherein the access key provides controlled access to the encrypted file based on a security policy associated with the computing device (paragraph 104, decrypts code, and paragraph 103, hash must be verified).
Ge does not explicitly state the encrypted file comprising a debug log.  However, accessing an encrypted debug log was well known in the art as evidenced by Lisanke.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ge by adding the ability for the encrypted file comprising a debug log as provided by Lisanke (see paragraph 18, trace log).  One of ordinary skill in the art would have recognized the benefit that using trace logs in this way would assist in the analysis of software while still protecting content and rights (see Lisanke, paragraph 5).
Regarding claim 16, the combination of Ge and Lisanke discloses wherein the validation measurement comprises a cryptographic hash of executable code of the log access application (Ge, paragraph 86, hash of code).
Regarding claim 17, the combination of Ge and Lisanke discloses providing, to the computing device, a record of access to the debug log by the log access application (Lisanke, paragraph 51, report results).
Regarding claim 20, the combination of Ge and Lisanke discloses analyzing the debug log; and providing, to the computing device, an output generated by the log access application in view of analyzing the debug log (Lisanke, paragraph 51, do probability analysis and report results).

Claims 4, 5, 9, 11-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Lisanke, further in view of del Valle Diharce et al. (U.S. Patent Application Publication Number 2020/0394280), hereinafter referred to as Diharce.
The combination of Ge and Lisanke disclosed techniques for protecting files using hardware enclaves.  In an analogous art, Diharce disclosed techniques for managing rights for content access.  Both systems are directed toward protecting data distributed among multiple systems.
Regarding claim 4, the combination of Ge and Lisanke does not explicitly state receiving, from the second computing device an updated access key; and accessing the debug log using the updated access key.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability for receiving, from the second computing device an updated access key; and accessing the debug log using the updated access key as provided by Diharce (see paragraph 72, new key required when rights expire).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 5, the combination of Ge and Lisanke does not explicitly state displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability for displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time as provided by Diharce (see paragraph 20, content segment, and paragraph 71, access grant expiration).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 9, the combination of Ge and Lisanke discloses wherein access to the first portion of the debug log is granted in view of the security policy defined by the computing device for the first type of data (Ge, paragraph 103, hash must be verified).
The combination of Ge and Lisanke does not explicitly state wherein access to the first portion does not allow access to other portions of the debug log other than the first portion.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability that access to the first portion does not allow access to other portions of the debug log other than the first portion as provided by Diharce (see paragraph 20, different segments require different keys for decryption).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 11, the combination of Ge and Lisanke does not explicitly state wherein the first access key associated with the first portion of the debug log is stored in a cache memory associated with the processing device for automatically granting access to the first portion of the debug log for a subsequent request for access to the first portion.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability for that the first access key associated with the first portion of the debug log is stored in a cache memory associated with the processing device for automatically granting access to the first portion of the debug log for a subsequent request for access to the first portion as provided by Diharce (see paragraph 72, stores keys).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 12, the combination of Ge and Lisanke does not explicitly state wherein the first portion of the debug log is provided for display and corresponds to less than a threshold amount of data to be displayed within a specified amount of time.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability that the first portion of the debug log is provided for display and corresponds to less than a threshold amount of data to be displayed within a specified amount of time as provided by Diharce (see paragraph 20, content segment, and paragraph 71, access grant expiration).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 13, the combination of Ge and Lisanke discloses wherein the processing device is further to: send, to the computing device, a request for access to a second type of data associated with the debug log, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application (Ge, paragraph 91, provides hash of information to authentication server); receive an access key (Ge, paragraph 103, provides decryption key); and access a portion of the debug log using the access key, wherein the portion of the debug log represents the second type of data (Ge, paragraph 104, decrypts code).
The combination of Ge and Lisanke does not explicitly state that the request is a second request, the validation measurement is a second validation measurement, the access key is a second access key, and the portion is a second portion.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability that the request is a second request, the validation measurement is a second validation measurement, the access key is a second access key, and the portion is a second portion as provided by Diharce (see paragraph 20, different segments require different keys for decryption).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 14, the combination of Ge, Lisanke, and Diharce discloses wherein the processing device is further to: receive, from the computing device, an updated first access key; and access the debug log using the updated access key (Diharce, paragraph 72, new key required when rights expire).
Regarding claim 18, the combination of Ge and Lisanke does not explicitly state receiving, from the computing device, an updated access key; and accessing the debug log using the updated access key.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability for receiving, from the computing device, an updated access key; and accessing the debug log using the updated access key as provided by Diharce (see paragraph 72, new key required when rights expire).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).
Regarding claim 19, the combination of Ge and Lisanke does not explicitly state displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time.  However, managing access in such a fashion was well known in the art as evidenced by Diharce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ge and Lisanke by adding the ability for displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time as provided by Diharce (see paragraph 20, content segment, and paragraph 71, access grant expiration).  One of ordinary skill in the art would have recognized the benefit that using keys in this way would assist in preventing unauthorized access to content (see Diharce, paragraph 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493